DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed January 3, 2022. Claims 20-22, 25-29, 31-32 & 34-41 are pending. Claims 1-19, 23-24, 30 & 33 have previously been canceled. Claims 20, 29 & 35 have been amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-22, 25-27, 35-36 & 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bridger et al. (US 2002/0198469) (“Bridger” hereinafter) in view of Sekhar et al. (US 4,928,705) (“Sekhar” hereinafter) further in view of Beach (US 5,951,476).
In regards to claim 20, Bridger discloses a computer implemented method for detecting concussion (i.e., due to an accident, falls, or TBI, see par 0005, 0007 & 0044) in a human patient via detection and measuring of natural motions of the patient's head due to blood flow in the brain and resultant movement of tissue in the brain, the method comprising: 
receiving, at the computer 24, measurements describing motions of the head of the patient at a selected point on the head, the measurements being acquired by a sensor 18 (see at least par 0029 & 0032) positioned within an elasticized band (see at least par 0033 & 0035), which contact and measure motions of the head at bifrontal (i.e., forehead) locations or at a vertex (i.e., top) of the head (see at least fig. 3 below and par 0033);
 
    PNG
    media_image1.png
    448
    400
    media_image1.png
    Greyscale

determining, by the computer 24, a frequency response pattern in a range of about 1 to 20Hz from the measurements of the motions of the head acquired by the sensor 18 at the selected point(s) on the head (see at least fig. 8 below and par 0049);

    PNG
    media_image2.png
    398
    364
    media_image2.png
    Greyscale
 
receiving, at the computer 24, non-concussion data describing a frequency response pattern in a range of about 1 to 20Hz corresponding to a non-concussion condition (see at least fig. 6 below and par 0048); 

    PNG
    media_image3.png
    417
    386
    media_image3.png
    Greyscale

determining, by the computer 24, a change (i.e., distortion) in the frequency response pattern determined from the measurements plotted as a function of frequency compared to the non-concussion data, the change (i.e., distortion) being indicative of concussion in the patient (see at least abstract; figs. 6 & 8; par 0045, 0047 & 0052).  
Bridger discloses a computer implemented method, as described above, that fails to explicitly teach a method wherein the measurements being acquired by a plurality of sensors positioned within an adjustable headset.
However, Sekhar teaches that it is known to provide a method wherein the measurements being acquired by a plurality of sensors 20-25 positioned within an adjustable headset 60 (see at least abstract, figs. 3A-B, and col. 4, lines 66-68; col. 5, lines 1-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Bridger wherein the measurements being acquired by a plurality of sensors positioned within an adjustable headset as taught by Sekhar since such a modification would amount to a simple substitution of one known element (i.e., the elasticized band of Bridger) for another (i.e., the headset of Sekhar) to obtain predictable results such as holding the sensors in intimate contact with the patient’s head--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Bridger as modified by Sekhar discloses a computer implemented method, as described above, that fails to explicitly teach a method for detecting brain concussion in a human patient comprising receiving, at the computer, measurements describing motions of the head of the patient at a plurality of selected points on the head, the measurements being acquired by a plurality of sensors positioned within an adjustable headset, which contact and measure motions of the head at bifrontal locations, bitemporal locations, an occipital location, and at a vertex of the head; determining, by the computer, a frequency response pattern in a range of about 1 to 20Hz from the measurements of the motions of the head acquired by the plurality of sensors at the plurality of selected points on the head.
However, Beach teaches that it is known to provide a method for detecting brain concussion in a human patient (see at least abstract, col. 1, lines 6-46; col. 4, lines 26-50) comprising: receiving, at the control device 9, measurements describing motions of the head 1 of the patient at a plurality of selected points on the head 1 (see col. 4, lines 57-65; col. 5, lines 18-22; col. 7, lines 40-45), the measurements being acquired by a plurality of sensors (7, 8, 16), which contact and measure motions of the head at bitemporal locations (i.e., sensors 7, 8 are located at the temples, see figs. 4-6), an occipital location (i.e., sensor 16 is located at an occipital location, see fig. 9). 
Therefore, since both Bridger and Beach collectively teach motion measurements of the head at bifrontal locations, bitemporal locations, an occipital location, and at a vertex of the head for acoustically measuring brain bleeds and subdural hematomas as a result of a head trauma  (see at least par 0010-0012 & 0033 of Bridger and at least abstract; col. 4, lines 57-65; col. 5, lines 18-22; col. 7, lines 40-45 of Beach), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Bridger as modified by Sekhar for detecting brain concussion in a human patient comprising receiving, at the computer thereof, measurements describing motions of the head of the patient at a plurality of selected points on the head as taught by Beach, the measurements being acquired by a plurality of sensors positioned within an adjustable headset of Sekhar, which contact and measure motions of the head at bifrontal locations, bitemporal locations, an occipital location, and at a vertex of the head as collectively taught by Bridger and Beach; and, determining, by the computer, a frequency response pattern in a range of about 1 to 20Hz from the measurements of the motions of the head of Bridger, acquired by the plurality of sensors at the plurality of selected points on the head as collectively taught by Bridger and Beach in order to provide greater reliability and the ability to cross-check results from the plurality of locations (see at least col. 5, lines 18-22 of Beach).
In regards to claim 21, Bridger discloses the method of claim 20, wherein the frequency response pattern is observed in the frequency domain (see at least figs. 6 & 8).  
In regards to claim 22, Bridger as modified by Sekhar and Beach disclose a method, as described above, that fails to explicitly teach a method further comprising monitoring progression of recovery from concussion by detecting a progressive decrease over time in frequency intensity of skull motions of the head in said frequency range. However, since Bridger teaches that a distortion occurs between the FFT energy spectrum of signals from healthy subjects, which begins with a monotonic descent or decay in energy until around 30 Hz (see at least fig. 6 and par 0045 & 0047) and that of head-injured patients (see at least fig. 8 and par 0045 & 0047) and Beach teaches that a hematoma resulting from a concussion may become increasingly distended over a considerable period of time by continued bleeding, such as for several hours, because the progress of the bleed may be very slow (see at least col. 4, lines 26-50 thereof), thereby resulting in the patient continuing to suffer from the head-injury, it would have been obvious to one of ordinary skill in the art at that the time Applicant's invention was made to provide the method of Bridger as modified by Sekhar and Beach further comprising monitoring progression of recovery from concussion by detecting a progressive decrease over time in frequency intensity of skull motions of the head in said frequency range in order to distinguish when the patient is healthy or suffers from head trauma as claimed in order to ascertain that the patient does not continue to suffer from the head-injury such that the FFT energy spectrum of signals of the subject resembles that from healthy subjects, which begins with a monotonic descent or decay in energy until around 30 Hz (see at least fig. 6 and par 0045 of Bridger) when compared to that of head-injured patients (see at least fig. 8 and par 0045 of Bridger).
 	In regards to claim 25, Bridger as modified by Sekhar and Beach discloses the method of claim 20, that fails to explicitly teach a method further comprising: monitoring progression of recovery from concussion over time. However, since Beach teaches that a hematoma resulting from a concussion may become increasingly distended over a considerable period of time by continued bleeding, such as for several hours, because the progress of the bleed may be very slow (see at least col. 4, lines 26-50 thereof), thereby resulting in the patient continuing to suffer from the head-injury, it would have been obvious to one of ordinary skill in the art at that the time Applicant's invention was made to provide the method of Bridger as modified by Sekhar and Beach further comprising: monitoring progression of recovery from concussion over time as claimed in order to ascertain that the patient does not continue to suffer from the head-injury. 
In regards to claim 26, Bridger as modified by Sekhar and Beach discloses the method of claim 25, wherein the monitoring progression of recovery from concussion over time comprises monitoring a decrease in the change in the frequency response pattern as a function of time or frequency compared to the data corresponding to non- concussion. However, since Bridger teaches that a distortion occurs between the FFT energy spectrum of signals from healthy subjects, which begins with a monotonic descent or decay in energy until around 30 Hz (see at least fig. 6 and par 0045 & 0047); wherein said signal distortion (see par 0047) may be expressed or measured as the difference between the two FFT energy spectrum of signal responses (see par 0052) and Beach teaches that a hematoma resulting from a concussion may become increasingly distended over a considerable period of time by continued bleeding, such as for several hours, because the progress of the bleed may be very slow (see at least col. 4, lines 26-50 thereof), thereby resulting in the patient continuing to suffer from the head-injury, it would have been obvious to one of ordinary skill in the art at that the time Applicant's invention was made to provide the method of Bridger as modified by Sekhar and Beach wherein the monitoring progression of recovery from concussion over time comprises monitoring a decrease in the change in the frequency response pattern as a function of time or frequency compared to the data corresponding to non- concussion in order to distinguish when the patient is healthy or suffers from head trauma as claimed in order to ascertain that the patient does not continue to suffer from the head-injury such that the FFT energy spectrum of signals of the subject resembles that from healthy subjects, which begins with a monotonic descent or decay in energy until around 30 Hz (see at least fig. 6 and par 0045 of Bridger) when compared to that of head-injured patients (see at least fig. 8 and par 0045 of Bridger).
In regards to claim 27, Bridger discloses the method of claim 20, wherein the data corresponding to non-concussion is data from human subjects other than the patient (see at fig. 6 and par 0048).  
In regards to claim 35, Bridger discloses a system for detecting brain concussion in a human patient, by detection and measuring of natural motions of the patient's head due to blood flow in the brain and resultant movement of tissue in the brain (i.e., due to an accident, falls, or TBI, see par 0005, 0007 & 0044), the system comprising: 
an elasticized band comprising sensor 18 positioned within the elasticized band (see at least par 0033 & 0035);
an amplifier 22 and a digitizer (i.e., as part of Labview system or laptop) (see at least par 0034 & 0038); 
a computer 24 connected via the amplifier 22 and the digitizer to the sensor 18, the computer 24 being adapted to perform functions comprising: 
receiving, at the computer 24, measurements of motions of the head of the patient at least at one of a plurality of selected points on the head (see at least par 0029 & 0032), the measurements being acquired by the sensor 18 which contact and measure motions at least at one of the plurality of selected points including bifrontal (i.e., forehead) locations or at a vertex (i.e., top) of the head (see at least fig. 3 below and par 0033); 

    PNG
    media_image1.png
    448
    400
    media_image1.png
    Greyscale

determining, by the computer 24, a frequency response pattern in a range of about 1 to 20Hz from the measurements of the motions of the head acquired by the sensor 18 at the at least one of the plurality of selected points on the head (see at least fig. 8 below and par 0049); 

    PNG
    media_image2.png
    398
    364
    media_image2.png
    Greyscale

receiving, at the computer 24, non-concussion data describing a frequency response pattern in a range of about 1 to 20 Hz corresponding to a non-concussion condition (see at least fig. 6 below and par 0048);
 5014992-000004PATENT 
    PNG
    media_image3.png
    417
    386
    media_image3.png
    Greyscale

determining, by the computer 24, a change (i.e., distortion) in the frequency response pattern determined from the measurements plotted as a function of frequency compared to the non-concussion data, the change (i.e., distortion) being indicative of concussion in the patient (see at least abstract; figs. 6 & 8; par 0045, 0047 & 0052).  
Bridger discloses a system, as described above, that fails to explicitly teach a system comprising an adjustable headset comprising six sensors positioned within the adjustable headset.
However, Sekhar teaches that it is known to provide a system comprising an adjustable headset 60 comprising six sensors 20-25 positioned within the adjustable headset 60 (see at least abstract, figs. 3A-B, and col. 4, lines 66-68; col. 5, lines 1-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Bridger comprising an adjustable headset comprising six sensors positioned within the adjustable headset as taught by Sekhar since such a modification would amount to a simple substitution of one known element (i.e., the elasticized band of Bridger) for another (i.e., the headset of Sekhar) to obtain predictable results such as holding the sensors in intimate contact with the patient’s head--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Bridger as modified by Sekhar discloses a system, as described above, that fails to explicitly teach a system comprising receiving, at the computer, measurements of motions of the head of the patient at a plurality of selected points on the head, the measurements being acquired by the six sensors which respectively contact and measure motions at the plurality of selected points including bifrontal locations, bitemporal locations, an occipital location, and at a vertex of the head; determining, by the computer, a frequency response pattern in a range of about 1 to 20Hz from the measurements of the motions of the head acquired by the six sensors at the plurality of selected points on the head.
However, Beach teaches that it is known to provide a system for detecting brain concussion in a human patient (see at least abstract, col. 1, lines 6-46; col. 4, lines 26-50) comprising: receiving, at the control device 9, measurements describing motions of the head 1 of the patient at a plurality of selected points on the head 1 (see col. 4, lines 57-65; col. 5, lines 18-22; col. 7, lines 40-45), the measurements being acquired by a plurality of sensors (7, 8, 16), which contact and measure motions of the head at bitemporal locations (i.e., sensors 7, 8 are located at the temples, see figs. 4-6), an occipital location (i.e., sensor 16 is located at an occipital location, see fig. 9). 
Therefore, since both Bridger and Beach collectively teach motion measurements acquired by six sensors at different locations of the head at bifrontal locations, bitemporal locations, an occipital location, and at a vertex of the head for acoustically measuring brain bleeds and subdural hematomas as a result of a head trauma  (see at least par 0010-0012 & 0033 of Bridger and at least abstract; col. 4, lines 57-65; col. 5, lines 18-22; col. 7, lines 40-45 of Beach), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Bridger as modified by Sekhar for detecting brain concussion in a human patient comprising receiving, at the computer thereof, measurements describing motions of the head of the patient at a plurality of selected points on the head as taught by Beach, the measurements being acquired by the six sensors positioned within an adjustable headset of Sekhar, which contact and measure motions of the head at bifrontal locations, bitemporal locations, an occipital location, and at a vertex of the head as collectively taught by Bridger and Beach; and, determining, by the computer, a frequency response pattern in a range of about 1 to 20Hz from the measurements of the motions of the head of Bridger, acquired by the plurality of sensors at the plurality of selected points on the head as collectively taught by Bridger and Beach in order to provide greater reliability and the ability to cross-check results from the plurality of locations (see at least col. 5, lines 18-22 of Beach).
In regards to claim 36, Bridger discloses the system of claim 35, wherein the data corresponding to non-concussion is data from human subjects other than the patient (see at fig. 6 and par 0048).  
In regards to claim 38, Bridger discloses the system of claim 35, wherein the computer 24 is programmed to analyze the frequency response pattern when comparing the frequency response pattern plotted as a function of time or frequency with data corresponding to non-concussion (see at least abstract; figs. 6 & 8; par 0045, 0047 & 0052).  
Claims 28-29, 31-32, 34, 37 & 39-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bridger (‘469) in view of Sekhar (‘705), Beach (‘476) further in view of Sandler et al. (US 2004/0249293) (“Sandler” hereinafter).
In regards to claim 28, Bridger as modified by Sekhar and Beach discloses the method of claim 20 that fails to explicitly teach a method wherein the headset further comprises a sound pressure level (SPL) sensor and wherein the method further comprises using the SPL sensor to eradicate ambient noise correlated between the SPL sensor data and motions of the head detected by the plurality of the six sensors. However, Sandler teaches that it is known to provide a method further comprising a sound pressure level (SPL) sensor (i.e., microphone) and wherein the method further comprises using the SPL sensor (i.e., microphone) to eradicate ambient noise correlated between the SPL sensor (i.e., microphone) data and motions detected by the plurality of the sensors 31-33 (see at least fig. 2 and par 0036 & 0105). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Bridger as modified by Sekhar and Beach wherein the headset, as taught by Sekhar, further comprises a sound pressure level (SPL) sensor and wherein the method further comprises using the SPL sensor to eradicate ambient noise correlated between the SPL sensor data and motions, as taught by Sandler, of the head detected by the plurality of the six sensors as taught by collectively by Bridger as modified by Sekhar and Beach in order to reduce the effect of ambient noise through adaptive filtering to remove that noise.
In regards to claim 29, Bridger discloses a method for detecting brain concussion in a human patient, by detecting and measuring natural motions of the patient's head due to blood flow in the brain and resultant movement of tissue in the brain (i.e., due to an accident, falls, or TBI, see par 0005, 0007 & 0044), the method being performed by a computer 24 and comprising: 
providing a system including an elasticized band comprising a sensor 18 positioned within the elasticized, an amplifier 22, a digitizer (i.e., as part of Labview system or laptop) (see at least par 0034 & 0038), and a computer 24; 
connecting the sensor 18 to the computer 24 via the amplifier 22 and digitizer (i.e., as part of Labview system or laptop) (see at least par 0034 & 0038); 
positioning the elasticized band on the head of the patient such that the sensor 18 (see at least par 0029 & 0032) positioned within the elasticized band contact the head of the patient at least bifrontally (i.e., forehead), or at a vertex (i.e., top) of the head (see at least fig. 3 below and par 0033); 
receiving, at the computer 24, measurements describing motions of the head of the patient (see at least par 0029 & 0032), the measurements being acquired by the sensor 18 which contact and measure motions at least at one of the plurality of selected points including bifrontal (i.e., forehead) locations or at a vertex (i.e., top) of the head (see at least fig. 3 below and par 0033); 
determining, by the computer 24, a frequency response pattern in a range of about 1 to 20 Hz from the measurements of the motions of the head acquired by the sensor 18 at the at least one of the plurality of selected points on the head (see at least fig. 8 below and par 0049); 

    PNG
    media_image2.png
    398
    364
    media_image2.png
    Greyscale

receiving, at the computer 24, non-concussion data describing a frequency response pattern in a range of about 1 to 20 Hz corresponding to a non-concussion condition (see at least fig. 6 below and par 0048); and,
 5014992-000004PATENT 
    PNG
    media_image3.png
    417
    386
    media_image3.png
    Greyscale

determining, by the computer 24, a change (i.e., distortion) in the frequency response pattern determined from the measurements plotted as a function of frequency compared to the non-concussion data, the change (i.e., distortion) being indicative of concussion in the patient (see at least abstract; figs. 6 & 8; par 0045, 0047 & 0052).
Bridger discloses a system, as described above, that fails to explicitly teach a system comprising providing a system including an adjustable headset.
However, Sekhar teaches that it is known to provide a system comprising providing a system including an adjustable headset 60 (see at least abstract, figs. 3A-B, and col. 4, lines 66-68; col. 5, lines 1-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Bridger comprising providing a system including an adjustable headset as taught by Sekhar since such a modification would amount to a simple substitution of one known element (i.e., the elasticized band of Bridger) for another (i.e., the headset of Sekhar) to obtain predictable results such as holding the sensors in intimate contact with the patient’s head--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
Bridger as modified by Sekhar discloses a system, as described above, that fails to explicitly teach a system comprising receiving, at the computer, measurements describing motions of the head of the patient, the measurements being acquired by the plurality of accelerometers which respectively contact and measure motions at a plurality of selected points including bifrontal locations, bitemporal locations, an occipital location, and at a vertex of the head; and determining, by the computer, a frequency response pattern in a range of about 1 to 20 Hz from the measurements of the motions of the head acquired by the plurality of accelerometers at the plurality of selected points on the head.
However, Beach teaches that it is known to provide a system for detecting brain concussion in a human patient (see at least abstract, col. 1, lines 6-46; col. 4, lines 26-50) comprising: receiving, at the control device 9, measurements describing motions of the head 1 of the patient at a plurality of selected points on the head 1 (see col. 4, lines 57-65; col. 5, lines 18-22; col. 7, lines 40-45), the measurements being acquired by a plurality of sensors (7, 8, 16), which contact and measure motions of the head at bitemporal locations (i.e., sensors 7, 8 are located at the temples, see figs. 4-6), an occipital location (i.e., sensor 16 is located at an occipital location, see fig. 9). 
Therefore, since both Bridger and Beach collectively teach motion measurements acquired by six sensors at different locations of the head at bifrontal locations, bitemporal locations, an occipital location, and at a vertex of the head for acoustically measuring brain bleeds and subdural hematomas as a result of a head trauma  (see at least par 0010-0012 & 0033 of Bridger and at least abstract; col. 4, lines 57-65; col. 5, lines 18-22; col. 7, lines 40-45 of Beach), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Bridger as modified by Sekhar for detecting brain concussion in a human patient comprising receiving, at the computer thereof, measurements describing motions of the head of the patient, the measurements being acquired by the plurality of accelerometers which respectively contact and measure motions at a plurality of selected points including bifrontal locations, bitemporal locations, an occipital location, and at a vertex of the head as taught collectively by Bridger, Sekhar and Beach; and determining, by the computer, a frequency response pattern in a range of about 1 to 20 Hz from the measurements of the motions of the head as taught by Bridger, acquired by the plurality of accelerometers at the plurality of selected points on the head as taught by collectively by Bridger, Sekhar and Beach in order to provide greater reliability and the ability to cross-check results from the plurality of locations (see at least col. 5, lines 18-22 of Beach).
Bridger as modified by Sekhar and Beach discloses a system, as described above, that fails to explicitly teach a system wherein the six sensors are six accelerometers. 
However, Sandler teaches that it is known to provide wherein the plurality of sensors 31-34 are accelerometers (see at least fig. 2 and par 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the system wherein the six sensors of the collective system of Bridger as modified by Sekhar and Beach are accelerometers as taught by Sandler since such a modification would amount to a simple substitution of one known element (i.e., as taught collectively by Bridger and Beach) for another (i.e., as taught by Sandler et al.) to obtain predictable results such as detecting cranial bruits produced by turbulent blood circulation in the head (see at least abstract of Sandler)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 31, Bridger as modified by Sekhar, Beach and Sandler discloses the method of claim 29, that fails to explicitly teach a method further comprising: monitoring progression of recovery from concussion over time. However, since Beach teaches that a hematoma resulting from a concussion may become increasingly distended over a considerable period of time by continued bleeding, such as for several hours, because the progress of the bleed may be very slow (see at least col. 4, lines 26-50 thereof), thereby resulting in the patient continuing to suffer from the head-injury, it would have been obvious to one of ordinary skill in the art at that the time Applicant's invention was made to provide the method of Bridger as modified by Sekhar, Beach and Sandler further comprising: monitoring progression of recovery from concussion over time as claimed in order to ascertain that the patient does not continue to suffer from the head-injury.  
In regards to claim 32, Bridger as modified by Sekhar, Beach and Sandler discloses the method of claim 31, wherein the monitoring progression of recovery from concussion over time comprises monitoring a decrease in the change in the frequency response pattern as a function of time or frequency compared to the data corresponding to non- concussion. However, since Bridger teaches that a distortion occurs between the FFT energy spectrum of signals from healthy subjects, which begins with a monotonic descent or decay in energy until around 30 Hz (see at least fig. 6 and par 0045 & 0047); wherein said signal distortion (see par 0047) may be expressed or measured as the difference between the two FFT energy spectrum of signal responses (see par 0052) and Beach teaches that a hematoma resulting from a concussion may become increasingly distended over a considerable period of time by continued bleeding, such as for several hours, because the progress of the bleed may be very slow (see at least col. 4, lines 26-50 thereof), thereby resulting in the patient continuing to suffer from the head-injury, it would have been obvious to one of ordinary skill in the art at that the time Applicant's invention was made to provide the method of Bridger as modified by Sekhar, Beach and Sandler wherein the monitoring progression of recovery from concussion over time comprises monitoring a decrease in the change in the frequency response pattern as a function of time or frequency compared to the data corresponding to non- concussion in order to distinguish when the patient is healthy or suffers from head trauma as claimed in order to ascertain that the patient does not continue to suffer from the head-injury such that the FFT energy spectrum of signals of the subject resembles that from healthy subjects, which begins with a monotonic descent or decay in energy until around 30 Hz (see at least fig. 6 and par 0045 of Bridger) when compared to that of head-injured patients (see at least fig. 8 and par 0045 of Bridger).
In regards to claim 34, Bridger discloses the method of claim 29, wherein the headset further comprises a sound pressure level (SPL) sensor and wherein the method further comprises using the SPL sensor to eradicate ambient noise correlated between the SPL sensor data and motions of the head detected by the plurality of the six accelerometers.  However, Sandler teaches that it is known to provide a method further comprising a sound pressure level (SPL) sensor (i.e., microphone) and wherein the method further comprises using the SPL sensor (i.e., microphone) to eradicate ambient noise correlated between the SPL sensor (i.e., microphone) data and motions detected by the plurality of accelerometers 31-33 (see at least fig. 2 and par 0036 & 0105). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Bridger as modified by Sekhar and Beach wherein the headset, as taught by Sekhar, further comprises a sound pressure level (SPL) sensor and wherein the method further comprises using the SPL sensor to eradicate ambient noise correlated between the SPL sensor data and motions, as taught by Sandler, of the head detected by the plurality of the six accelerometers as taught by collectively by Bridger as modified by Sekhar, Beach and Sandler in order to reduce the effect of ambient noise through adaptive filtering to remove that noise.
	In regards to claim 37, Bridger as modified by Sekhar and Beach discloses the system of claim 35, that fails to explicitly teach a system wherein the six sensors are six accelerometers. However, Sandler teaches that it is known to provide wherein the plurality of sensors 31-34 are accelerometers (see at least fig. 2 and par 0036). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the system wherein the six sensors of the collective system of Bridger as modified by Sekhar and Beach are accelerometers as taught by Sandler since such a modification would amount to a simple substitution of one known element (i.e., as taught collectively by Bridger and Beach) for another (i.e., as taught by Sandler et al.) to obtain predictable results such as detecting cranial bruits produced by turbulent blood circulation in the head (see at least abstract of Sandler)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 39, Bridger as modified by Sekhar and Beach discloses the system of claim 35, that fails to explicitly teach a system wherein the headset further comprises a sound pressure level (SPL) sensor.  However, Sandler teaches that it is known to provide a system further comprising a sound pressure level (SPL) sensor (i.e., microphone) (see at least fig. 2 and par 0036 & 0105). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Bridger as modified by Sekhar and Beach wherein the headset, as taught by Sekhar, further comprises a sound pressure level (SPL) sensor as taught by Sandler in order to reduce the effect of ambient noise through adaptive filtering to remove that noise.
In regards to claim 40, Bridger as modified by Sekhar and Beach discloses the system of claim 35, wherein the headset further comprises a sound pressure level (SPL) sensor, and wherein the system is configured to use the SPL sensor to eradicate ambient noise correlated between the SPL sensor data and motions of the head detected by the plurality of the six sensors.  However, Sandler teaches that it is known to provide a system further comprising a sound pressure level (SPL) sensor (i.e., microphone) and wherein the system further comprises using the SPL sensor (i.e., microphone) to eradicate ambient noise correlated between the SPL sensor (i.e., microphone) data and motions detected by the plurality of the sensors 31-33 (see at least fig. 2 and par 0036 & 0105). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Bridger as modified by Sekhar and Beach wherein the headset, as taught by Sekhar, further comprises a sound pressure level (SPL) sensor and wherein the system further comprises using the SPL sensor to eradicate ambient noise correlated between the SPL sensor data and motions, as taught by Sandler, of the head detected by the plurality of the six sensors as taught by collectively by Bridger as modified by Sekhar and Beach in order to reduce the effect of ambient noise through adaptive filtering to remove that noise.
In regards to claim 41, Bridger as modified by Sekhar, Beach and Sandler discloses the method of claim 29, that fails to explicitly teach a method wherein the computer is programmed to detect and analyze changes in frequency intensity of motions of the head in said frequency range as a function of the patient's heartbeat. However, since Beach teaches that it is known to provide a method wherein the computer is programmed to detect motions of the head as a function of the patient's heartbeat (i.e., via electrocardiograph 9’) (see at least fig. 4 and col. 5, lines 3-17). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Bridger as modified by Sekhar, Beach and Sandler wherein the computer is programmed to detect and analyze changes in frequency intensity of motions of the head in said frequency range, as taught by Bridger, as a function of the patient's heartbeat as taught by Beach since such a modification would amount to applying a known technique (i.e., as taught by Beach) to a known device (i.e., as taught by Bridger) ready for improvement to achieve a predictable result such as measuring brain disturbances that are distinct from the pulsating supply and drain of blood flow to and from the brain effected by normal beating of the heart--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-22, 25-29, 31-32 & 34-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RENE T TOWA/Primary Examiner, Art Unit 3791